Title: Robert Hunter Morris to the Provincial Commissioners, 1 December 1755
From: Morris, Robert Hunter
To: Provincial Commissioners


Gentlemen,
Philada. 1st December 1755
Upon considering the state of our friendly Indians on the River Sasquehanna, I think it necessary that Messengers should be immediately sent to convene them to come down to Harris’s Ferry in order to concert measures with this Government upon the present Circumstances of affairs when it may be proper to communicate to them such parts of the General Plan of operations as they may assist in the execution of. I am Gentlemen Your most humble Servant
Robert Hunter Morris
To Isaac Norris, James Hamilton John Mifflin &ca. Esqrs:
